DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Species 3, Figures 3, 5 and 6, claims 1, 3, 5, 6 and 9-11, in the reply filed on January 7, 2021 is acknowledged.
Claims 2, 4, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 (lines 2-5) and claim 10 (lines 2-58) each recite “a first member having an aperture through a first surface and communicating with a counterbore formed with a circumferential wall in a second surface… the insert engageable with the counterbore”.
Claims 1 and 10 each fail to recite any limitations which enable one to properly determine which direction the second surface of the first member and the counterbore faces relative to the second member such to enable one to properly determine how the insert is structurally engaged with counterbore.  Claims 3, 5, 6, 9 and 11 depend from claims 1 and 10 and are likewise rejected as being indefinite. 
Claim 1 (lines 8-10) recites “wherein the circumferential wall of the counterbore formed in the first member is configured to move into a direct engagement with a radial end surface of the shoulder formed in the insert”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable the insert to be “moveable” within the counterbore.  It is unclear as to the direction of such “movement”; and unclear as to what plane/direction the cross-section of the counterbore and aperture extends relative to the axis of the second member bore and fastener in order to enable such “movement”.
Claim 3 (line 3) recites the limitation "the blind bore".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “wherein the counterbore is oblong” and claim 6 recites “wherein the counterbore has a first dimension to accommodate the insert, and a second 
It is unclear as to which longitudinal direction such “oblong” shape and “length” between the first and second dimensions extends relative to the axis of the second member bore and fastener.
Claim 10 (lines 8-10) recites “wherein the counterbore of the first member is formed with a tapered slot having a first dimension to accommodate the insert and a second dimension smaller than the first dimension, and the second dimension is separated from the first dimension by a length”.
Claim 10 fails to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable one to properly determine what plane/direction the cross-section of the counterbore and aperture extends relative to the axis of the second member bore and fastener.
Claim 11 recites “wherein the second dimension is smaller than a diameter of the insert whereby the insert interferes with the counterbore in the event that the insert is moved toward the second dimension”.
Claim 11 fails to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable the insert to be “moveable” within the counterbore.  It is unclear as to the direction of such “movement”; and unclear as to what plane/direction the 

Claims 1, 3, 5, 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 6-7) and claim 10 (lines 6-7) each recite “a fastener… coupled with the second member bore receiving the insert”.
Claims 1 and 10 each fail to recite any limitations which enable one to properly determine how the insert structurally engages each of the second member bore and the fastener.  Claims 3, 5, 6, 9 and 11 depend from claims 1 and 10 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse (US 4,127,353).
As to claim 1 as best understood, Busse discloses a mounting structure apparatus, comprising: 
6 having an aperture 26 through a first surface and communicating with a counterbore 25 formed with a circumferential wall in a second surface; 
a second member 2 having a bore 20 coaxial with the first member aperture; 
an insert 4 having a shoulder 21, the insert engageable with the counterbore, and 
a fastener 15 insertable into the first member aperture and coupled with the second member bore receiving the insert to join the first member to the second member, 
wherein the circumferential wall of the counterbore formed in the first member is configured to move into a direct engagement with a radial end surface of the shoulder formed in the insert (Figures 1-4).
As to claim 5 as best understood, Busse discloses a mounting apparatus wherein the counterbore 25 is oblong (Figures 1-4).  
As to claim 6 as best understood, Busse discloses a mounting apparatus wherein the counterbore 25 has a first dimension to accommodate the insert 4, and a second dimension smaller than the first dimension; and the second dimension is separated from the first dimension by a length L and the counterbore is tapered from the first dimension to the second dimension (Figures 1-4).  
As to claim 9, Busse discloses a mounting apparatus wherein the second dimension is smaller than a diameter of the insert 4 whereby the insert interferes with the counterbore 25 in the event that the insert is moved toward the second dimension (Figures 1-4).  

a first member 6 having an aperture 26 through a first surface and communicating with a counterbore 25 in a second surface; 
a second member 2 having a bore 20 coaxial with the first member aperture; 
an insert 4 engageable with the counterbore, and 
a fastener 15 insertable into the first member aperture and coupled with the second member bore receiving the insert to join the first member to the second member, 
wherein the counterbore of the first member is formed with a tapered slot having a first dimension to accommodate the insert and a second dimension smaller than the first dimension, and the second dimension is separated from the first dimension by a length (Figures 1-4).
As to claim 11 as best understood, Busse discloses a mounting apparatus wherein the second dimension is smaller than a diameter of the insert 4 whereby the insert interferes with the counterbore 25 in the event that the insert is moved toward the second dimension (Figures 1-4).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Busse in view of Ward (US 2015/0368948).
As to claim 3, Busse fails to disclose a mounting apparatus wherein the insert forms a threaded aperture and external threads, the external insert threads engageable with threads in the bore in the second member, and the threaded aperture engages the fastener.  
Ward teaches a mounting apparatus wherein an insert 12 forms a threaded aperture 18 and external threads 16, the external insert threads engageable with threads in a bore 40 in a panel member 30, and the threaded aperture engages a fastener 14; the threaded interface between the externally-threaded insert and the fastener providing for adjustability in the mounting of the fastener, and enabling the fastener to be mounted within a variety of different panel members (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting apparatus disclosed by Busse to comprise an externally-threaded insert receiving a threaded fastener, as taught by Ward, in order to provide for adjustability in the mounting of the fastener, and enabling the fastener to be mounted within a variety of different panel members.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/12/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619